Citation Nr: 0214736	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to an increased disability evaluation for 
post concussion syndrome with cognitive disorder, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 1999, the RO denied the veteran's 
claim of entitlement to a disability evaluation in excess of 
10 percent for service-connected post concussion syndrome.  
In September 1999, the RO denied the veteran's claim of 
entitlement to service connection for multiple sclerosis.

On August 2, 2002, the veteran appeared at a Board hearing 
before the undersigned member of the Board sitting at a 
travel Board hearing at the RO.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1. All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  No competent medical evidence has been submitted which 
links or relates multiple sclerosis to the veteran's period 
of active service, including head trauma sustained during 
such service, or to service-connected post concussion 
syndrome.

3.  The veteran's post concussion syndrome with cognitive 
disorder is manifested by labile and inappropriate anger and 
affect, anxious and irritable mood, attention difficulty, 
impaired learning and memory, slowed mental processing and 
motor slowing, impaired judgment, and difficulty establishing 
and maintaining effective work and social relationships; 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech, near-continuous panic or depression, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful situations, and/or 
an inability to establish and maintain effective 
relationships are not shown.


CONCLUSIONS OF LAW

1.  Multiple sclerosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2001).

2.  A 50 percent rating is warranted for post concussion 
syndrome with cognitive disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321, 4.1, 
4.3, 4.7, 4.124a, 4.126, 4.130, Diagnostic Codes 8045 and 
9304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
multiple sclerosis, claimed as secondary to his service-
connected head trauma.  He also seeks an increased evaluation 
for the residuals of that head trauma.

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 


45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 1999 rating decision; the September 
1999 rating decision; the September 1999 statement of the 
case; the August 2000 rating decision; the March 2001 
statement of the case; and a March 2001 letter from the RO to 
the veteran that explained to the veteran his rights and 
responsibilities under the VCAA in great detail.  He was 
specifically told that there was no competent medical 
evidence linking multiple sclerosis to service or to the 
service-connected post concussion syndrome, and was asked to 
provide evidence pertaining to his current physical or mental 
disability symptoms.  After having reviewed the 
correspondence and other documentation of record, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter issued in March 2001, the RO asked him to specify 
where he had received treatment.  The RO also informed him 
that it would request these records, but that it was his 
responsibility to ensure that the RO received the records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  The RO obtained 
the veteran's VA treatment records as they were identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  

In view of the fact that all available evidence has been 
obtained, the Board finds that the requirements to assist the 
veteran in the development of his claim under the VCAA, 
including the requirements to notify the veteran what portion 
of the evidence is to be provided by him and what portion is 
to be provided by VA, has been fulfilled.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)  

Additionally, the veteran was afforded VA examinations in 
March 1998, April 1998, October 1998, January 1999, August 
2000, and April 2001 for the purpose of determining the 
nature and extent of his post concussion syndrome and whether 
his multiple sclerosis was related to service or to his 
service-connected post concussion syndrome.  In addition, the 
veteran has been provided ample opportunity to present 
evidence and argument in support of his claim.  In December 
2000 and February 2001, the veteran submitted private 
examination reports pertinent to his claim.  There is of 
record sufficient evidence to decide the claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  



Service Connection for Multiple Sclerosis

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 3, 1946, and multiple sclerosis becomes manifest to 
a degree of 10 percent within seven years from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112(a)(4), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury (including 
the treatment therefore) shall be service connected.  38 
C.F.R. § 3.310.  Service connection may also be established 
by aggravation of a nonservice-connected disability by a 
service-connected disability.

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In July 1981, the veteran sustained a head injury in service 
when struck by a hammer to the left temporal-parietal area of 
the skull with a resulting loss of consciousness.  In March 
1998, Magnetic Resonance Imaging (MRI) examination resulted 
in a diagnosis of multiple sclerosis.  The veteran argues 
that his multiple sclerosis was a result of the same head 
trauma that he sustained in service that also resulted in his 
service-connected post concussion syndrome.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service, including 
the head trauma or the post concussion syndrome that he 
sustained therein.  Applying the Hickson analysis, there is 
evidence of a current disability in the form of the diagnosis 
of multiple sclerosis.  Hickson element (1) has therefore 
been satisfied.

With respect to Hickson element (2), there is no diagnosis of 
multiple sclerosis in service.  Service connection is in 
effect, however, for post concussion syndrome resulting from 
having been struck on the left parietal and occipital area of 
the head with a ball peen hammer.  Consequently, it is 
conceded that the veteran sustained an injury in service.  

With respect to Hickson element (3), while the veteran has 
expressed the opinion that his multiple sclerosis is related 
to his period of active service and in particular to the head 
injury that he sustained in service, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, the veteran's oral and 
written statements, and the statements of the veteran's 
representative and those of the veteran's mother.  In this 
case, no competent medical evidence or opinion has been 
entered into the record which links or relates the veteran's 
multiple sclerosis to his period of active service, including 
the seven year presumptive period following service, or to 
the head trauma that he sustained in service.  Although the 
veteran was informed in the March 2001 remand about the 
effect of the VCAA on his claim, and that what was lacking 
was medical evidence of a link between the disability claimed 
and military service, he has not submitted any such evidence.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his multiple sclerosis is related 
to service.  In an effort to assist the veteran in obtaining 
nexus evidence, the veteran was afforded several VA 
examinations including neurological, psychological and 
ophthalmological evaluations.  

In October 1998, after a complete review of the claims file 
and a peripheral nerves examination, the examining physician 
concluded that it was not likely that the veteran's multiple 
sclerosis was related to his head trauma in service.  The 
examiner explained that there is no known relationship of 
trauma to the subsequent development of multiple sclerosis.  

In January 1999, the veteran underwent a VA psychiatric 
examination for the purpose of determining whether the 
veteran had post-traumatic stress disorder, and 


if so, whether it had an effect on his multiple sclerosis.  
Following a review of the claims file and a examination of 
the veteran, the diagnoses on Axis I were depressive 
disorder, not otherwise specified; and cognitive disorder due 
to head injury.  The diagnoses on Axis III were history of 
head trauma to the left temporoparietal region in 1981; and 
multiple sclerosis.  The examiner stated that since the 
veteran did not meet the diagnostic criteria for post-
traumatic stress disorder, she could not comment on the 
relationship between that disorder and the veteran's multiple 
sclerosis.  The examiner did state, however, that she was 
unaware of any research that suggested that a traumatic event 
is an etiological factor for multiple sclerosis.  

In August 2000, the veteran underwent a VA eye examination 
for the purpose of determining whether the blurred vision 
that he experienced in service following the 1981 head injury 
could have been an early manifestation of multiple sclerosis.  
Following a complete review of the claims file and an 
examination of the veteran, the ophthalmologist examiner 
noted that the diagnosis of multiple sclerosis had been based 
in part on the veteran having reported a history of 
intermittent diplopia in 1992 or 1993, and a finding in 1998 
of optic atrophy in the left eye.  The examiner explained 
that it was difficult to link the optic atrophy in the left 
eye to the trauma to the head in July 1981.  The examiner 
explained that from the eye examinations following the head 
injury in July 1981, he was sure that there was no optic 
atrophy present at that point, but there was no way of 
knowing when in the interim between 1981 and 1998 the optic 
nerve injury and subsequent optic atrophy developed.  
Following the August 2000, examination, a RO rating 
specialist contacted the examining ophthalmologist for 
clarification of his opinions.  The examiner was said to note 
that after review of the veteran's medical records, including 
his service medical records, there was insufficient evidence 
to state that it was at least as likely as not that the 
veteran's complaints of blurred vision following the head 
injury in 1981 were the first symptoms of later developing 
multiple sclerosis.  The examiner stated that the eye exam 
following the head injury noted no 


neurological or other abnormalities, and that there was no 
further evidence of the symptoms until approximately 10 years 
following the 1981 complaints.  The examiner indicated that 
the complaints of blurred vision were more likely the result 
of the head injury.  

As indicated, the foregoing medical evidence contradicts 
rather than supports the veteran's contention that his 
multiple sclerosis is related to service.  The opinions 
specifically discount the relationship of the head trauma to 
multiple sclerosis.  These opinions against the veteran's 
claim were made by medical professionals following the 
examinations of the veteran and a complete review of the 
claims file, including the service medical records.  They are 
deemed of high probative value.  

The only opinions which purport to make such a connection are 
those of the veteran and of the veteran's mother.  The Court 
has held that lay persons, such as the veteran and his 
mother, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, although there is a current diagnosis of multiple 
sclerosis, there is no medical evidence of a nexus between 
the veteran's service, including the seven year period 
following service, the 1981 head trauma in service, and/or 
the service-connected post concussion syndrome.  Accordingly, 
the essential link between current multiple sclerosis and 
service is missing and a grant of service connection is not 
warranted.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for multiple sclerosis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App 
49 (1990).  Accordingly, service connection for multiple 
sclerosis must be denied.



Increased Rating for Post Concussion Syndrome

Factual Background

In July 1981, the veteran was struck on the left parietal and 
occipital area of the head with a ball peen hammer in service 
and experienced a concussion.  In an October 1982 rating 
decision, the RO granted service connection for post 
concussion syndrome on the basis of that in-service injury.  
A 10 percent evaluation was assigned, effective from 
September 1981.  This evaluation has since remained in effect 
and is at issue in this case.  In an October 2001 rating 
decision, the RO established service connection for a 
cognitive disorder and recognized it as part and parcel of 
his post concussion syndrome.  The rating decision continued 
the 10 percent disability for the disorder described therein 
as post concussion syndrome with mild cognitive disorder.   

In February 1998, the veteran filed the current claim of an 
increased evaluation for his post concussion syndrome in 
conjunction with a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  He has undergone several VA and private 
neurological and psychiatric examinations since that time for 
the purpose of the evaluation of his claim for an increased 
rating.  The Board has reviewed the entire evidence of 
record, and finds that the most probative evidence, and 
indeed, the evidence showing the most profound disability 
resulting from the veteran's service-connected post 
concussion syndrome are a May 1998 VA neuropsychological 
assessment, a January 1999 VA psychiatric examination, a 
November 1999 private neurological examination, and an April 
2001 VA psychiatric examination.  

Following the May 1998 neuropsychological assessment, the 
diagnostic impressions on Axis I were cognitive disorder due 
to head injury and possible demyelinating disorder; 
adjustment disorder with mixed emotional features; and post-
traumatic stress disorder.  The impressions on Axis III were 
rule out multiple sclerosis; symptoms post head trauma; and 
chronic headaches.  The examiner explained that the veteran 
showed evidence of significant cognitive impairment.  It was 
noted that it was likely that some of the veteran's cognitive 
impairment was due to both post-traumatic stress disorder 
secondary to the head injury and residuals of neurological 
damage sustained in the head injury.

As noted above, in January 1999, the veteran underwent a VA 
psychiatric examination for the purpose of determining 
whether he had post-traumatic stress disorder, and if so, 
whether it had an effect on his multiple sclerosis.  
Following a review of the claims file and an examination of 
the veteran, the diagnoses on Axis I were depressive 
disorder, not otherwise specified; and cognitive disorder due 
to head injury.  The diagnoses on Axis III were history of 
head trauma to the left temporoparietal region in 1981; and 
multiple sclerosis.  The Global Assessments of Functioning 
(GAF) assigned were 50 total, and 55 due to depressive 
disorder.  The examiner stated that the veteran did not meet 
the diagnostic criteria for post-traumatic stress disorder, 
but that the veteran had experienced depressive symptoms ever 
since the assault in the military.  The examiner noted that 
the veteran's work history indicated difficulty maintaining 
employment, but that it appeared to be more related to 
physical limitations from multiple sclerosis.  The examiner 
noted further, however, that the veteran had difficulty in 
social relationships due to his depressive disorder.  

In November 1999, the veteran underwent a private 
neurological examination.  Following examination and a review 
of the veteran's medical records, the examiner concluded that 
the veteran most likely had relapsing remitting multiple 
sclerosis.  The examiner stated, however, that it was 
unlikely that the veteran's multiple sclerosis accounted for 
all of his neurobehavioral problems.  It was noted that the 
veteran's cognitive dysfunction and anxiety were out of 
proportion from what one would expect from multiple 
sclerosis.  The examiner suspected that at least part of that 
was due to the veteran's substantial prior head trauma and 
possible post-traumatic stress disorder.  The examiner noted 
that the depression that the veteran exhibited was consistent 
with multiple sclerosis.  

In April 2001, the veteran underwent VA psychiatric 
examination for the purpose of making a determination as to 
whether the veteran's post-traumatic stress disorder and 
cognitive disorder were related to his military service.  The 
report of the examination noted that all of the veteran's 
medical records, including the claims file, were reviewed 
prior to the evaluation.  The examination report included a 
summary of psychological testing and a neuropsychological 
assessment.  The examiner summarized that the veteran did not 
meet the symptom criteria for the diagnosis of post-traumatic 
stress disorder.  The examiner stated that the veteran did 
have existing organic personality and mood disorders that did 
appear to be the direct result of his service-connected 
injury.  The examiner noted that psychological testing also 
documented a factitious disorder, that was secondary to the 
veteran's organic impairment.  

The examiner summarized further that neuropsychological 
assessment indicated a cognitive disorder due to head trauma 
characterized by attention difficulty, impaired learning and 
memory, and slowed mental processing that appeared to be 
directly related to his service-connected head trauma.  The 
examiner explained that considering the reported onset of the 
veteran's mood and behavioral symptoms shortly after his 
traumatic brain injury and subsequent discharge, it was at 
least as likely as not that his mood disorder and personality 
change were due to his head trauma.  The examiner disclosed 
that a head trauma such as the veteran's could increase the 
risk for a dementing disorder later in life.  With respect to 
the veteran's employability, the examiner opined that he was 
employable in a position such as the one he currently held 
mowing grass and landscaping.  The examiner noted that the 
veteran was unlikely to be employable in a position that 
would require significant social interaction with others or 
adherence to a rigid schedule.  The diagnoses on Axis I were 
cognitive disorder due to head trauma; factitious disorder 
secondary to organic impairment; mood disorder due to head 
trauma; and personality change due to head trauma.  The 
diagnoses on Axis III were multiple sclerosis, 
relapsing/remitting; past head trauma; chronic headaches; and 
seizure disorder.  The GAF assigned was 51 for all diagnoses 
combined.  



Analysis

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  
Ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

The veteran has been variously rated for his post concussion 
syndrome under 38 C.F.R. § 4.124a.  The note immediately 
following the heading of 38 C.F.R. § 4.124a specifies that, 
with neurological disorders (including brain disease due to 
trauma), such disorders may be rated in proportion to the 
impairment of motor, sensory, or mental function, and direct 
consideration of such symptomatology as psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  

Given that the most profound disability resulting from the 
veteran's service-connected post concussion syndrome has been 
shown to be related to mental function, the Board finds that 
the most appropriate diagnostic code available for the 
evaluation of this disorder is found under 38 C.F.R. §§ 
4.124a (Diagnostic Code 8045) and 4.130 (Diagnostic Code 
9304) (2001).  This is also found to be the diagnostic code 
that will afford him the highest evaluation.  

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

Under Diagnostic Code 9304 for dementia due to head trauma, a 
100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent evaluation is provided where there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

In evaluating a given disability, the disability must be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1995).

The Board notes that the VA psychiatric examiner who 
evaluated the veteran in April 2001 essentially attributed 
several psychiatric diagnoses on Axis I to the veteran's in-
service head trauma, including the cognitive disorder, 
factitious disorder, mood disorder, and personality change.  
This all-encompassing disability picture was essentially 
supported by prior psychiatric and neurological examination 
noted above.  If the manifestations of any service-connected 
and nonservice-connected disabilities cannot be 
differentiated, all psychiatric symptoms must be included in 
determining the proper disability rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor and that such manifestations be attributed to the 
service-connected disability).  Consequently, the Board is 
obliged to consider all of the veteran's psychiatric symptoms 
in determining the proper disability rating for his service-
connected post concussion syndrome.  

The Board notes in that regard, that the GAF assigned to the 
veteran has consistently been shown to be between 50 and 55 
when considering all of the veteran's psychiatric symptoms.  
Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

A GAF of 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board finds that the veteran's disability picture from 
post concussion syndrome and cognitive disorder most nearly 
approximates the criteria for a 50 percent rating.  In that 
regard, the April 2001 VA psychiatric examination report 
presents the most thorough and profound description of the 
veteran's post concussion syndrome disability.  On VA 
examination in April 2001, his affect was described as 
labile, inappropriate and histrionic.  His mood was described 
as somewhat anxious and irritable.  These behavior patterns 
equate to a flattened affect.  The veteran's 
neuropsychological assessment indicated a cognitive disorder 
characterized by attention difficulty, impaired learning and 
memory, slowed mental processing and motor slowing.  In an 
industrial setting, such factors would equate to difficulty 
in understanding complex commands.  The veteran's well-
documented inability to be employable in a position that 
would require significant social interaction or a rigid 
schedule bears this out.  The veteran's diagnosed factitious 
disorder would certainly be indicative of impaired judgment.  
Regarding disturbances of motivation and mood, it is again 
noteworthy that examiners have described him as anxious and 
irritable, with inappropriate anger and affect.  Finally, the 
April 2001 examination provides ample documentation of the 
consistency of the difficulty that the veteran has had 
establishing and maintaining effective work and social 
relationships because of his post concussion syndrome.  
Indeed, it was noted on examination, that the veteran 
reported limited socialization and no close friends, and that 
he had social suspiciousness and distrust.  These symptoms 
approximate the criteria for a 50 percent rating (noted 
above), and resolving reasonable doubt in the veteran's 
favor, the Board finds that a 50 percent rating is warranted.

The Board further finds that a rating in excess of 50 percent 
is not warranted for the post concussion syndrome.  There is 
no suicidal ideation, obsessional rituals which interfere 
with routine activities, illogical, irrelevant or obscure 
speech, near continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or a 
complete inability to establish or maintain effective 
relationships.  With the singular exception of a notation of 
"thoughts of suicide in the past" in the April 2000 VA 
psychiatric examination report, there is no other 
documentation, clinical or otherwise, of suicidal ideation, 
or obsessional rituals.  On examination in January 1999, the 
veteran denied suicide ideation then and at any time in the 
past.  In the examinations in 1999 and 2000, the veteran's 
speech and thought processes were coherent, logical and 
relevant, with no evidence of disorganized thinking.  When he 
has been examined, he was always described as appropriately 
dressed, adequately groomed, alert, and oriented to person, 
place, and time.  Near continuous panic or depression has not 
been noted.  Regarding difficulty in adapting to stressful 
circumstances, it is clear from the record that the social 
and industrial impairment attributed to post concussion 
syndrome has had more to do with his mood problems than 
difficulty with stress.  Although he clearly has difficulty 
in establishing and maintaining effective work and social 
relationships, there is no demonstration of a complete 
inability to establish or maintain effective relationships.  
Notably, he has reported romantic relationships in the past 
and at times has described deriving enjoyment from 
interacting with others on the weekends.  He reports 
participating in social activities with his church.  Although 
his cognitive and mood disorder problems cause work 
impairment, he has managed to maintain employment.  The 
criteria for establishing entitlement to a 70 percent rating 
are not shown by the evidence.  

Even more clearly, a rating in excess of 70 percent is not 
warranted.  The veteran does not have the symptoms required 
for a 100 percent rating, such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  

In summary, the Board finds that while the evidence supports 
an evaluation of 50 percent for the veteran's post concussion 
syndrome, the preponderance of the evidence is against an 
evaluation in excess of the 50 percent rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability" is indicated. 38 C.F.R. § 3.321 (b)(1).  An 
extraschedular rating is warranted when there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the Schedule. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings - up to 100 percent 
-- are provided when symptoms of a mental disorder cause 
greater social and industrial impairment.  But, as is noted 
above, the medical evidence does not show that such symptoms 
are present in this case.  The Board has considered other 
Diagnostic Codes, but has found no analogous code that would 
provide the veteran a higher evaluation.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his post concussion syndrome.  
Furthermore, the post concussion syndrome has not had such an 
unusual impact on employment as to render impractical the 
application of regular schedular standards.  Although he has 
been projected to have problems in a position that requires 
significant social interaction, the veteran has been able to 
maintain regular employment.  Since factors connoting an 
unusual or exceptional disability picture are not shown, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.  


ORDER

Entitlement to service connection for multiple sclerosis is 
denied. 

A 50 percent rating for post concussion syndrome with 
cognitive disorder is granted, subject to the regulatory 
provisions governing payment of monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

